Exhibit 10.36a

AMENDED AND RESTATED

SERVICE AGREEMENT

THIS AMENDED AND RESTATED SERVICE AGREEMENT (the “Agreement”) is dated as of
this 8th day of May 2008 (the “Effective Date”) by and between MagnaChip
Semiconductor, Ltd., a Korean yuhan hoesa (the “Company”), and Sang Park, an
individual (the “Officer”).

W I T N E S S E T H:

WHEREAS, the Company and the Officer entered into a Service Agreement, dated as
of the 27th day of May 2006 (the “Original Agreement”), pursuant to which the
Officer was employed by the Company as its President and Chief Executive Officer
and is currently employed as its Chairman of the Board of Directors and Chief
Executive Officer; and

WHEREAS, the Company desires to continue to have the benefits of the Officer’s
knowledge and experience as a full-time officer and to employ the Officer in the
manner hereinafter specified and to make provision for payment of reasonable
compensation to the Officer for such services, and the Officer is willing to
continue to be employed by the Company to perform the duties incident to such
employment upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby amend and restate the Original Agreement as this Amended
and Restated Service Agreement as follows:

1. EFFECTIVENESS OF THIS AGREEMENT

This Agreement shall constitute a binding obligation of the Officer and the
Company upon the execution of this Agreement.

2. EMPLOYMENT AND DUTIES

(a) General. Effective as of the date of the Original Agreement (the “Original
Effective Date”), on the terms and conditions set forth herein, the Company has
employed the Officer as President and Chief Executive Officer of the Company,
and the Company currently employs the Officer as its Chief Executive Officer and
Chairman. From the Effective Date, the Company shall hereby employ the Officer
as the Chairman of the Board of Directors and Chief Executive Officer of the
Company, and the Officer agrees upon the terms and conditions herein set forth
to be employed by the Company. The Officer has been appointed as a member of the
Board of Directors of the Company (the “Board”) and from the Effective Date, the
Company agrees that the Officer shall continue to serve as a member of the Board
and that, for so long as the Officer is employed by the Company, the Company
shall nominate the Officer to serve as a director at each annual stockholder
meeting; provided that, if the Company has a class of equity securities
registered pursuant to the Securities Exchange Act of 1934, as amended, the
Company shall not be obligated to nominate the Officer to serve as a director if
the Officer has previously been nominated as a director at an annual or special
stockholder meeting and the stockholders holding a majority of the voting power
of the Company at such meeting shall not have voted to elect the Officer. The
Officer agrees that upon the termination of his employment as President and
Chief Executive Officer of the Company, he shall resign from the Board and from
all other Boards of Directors of the Company’s affiliates of which he is a
member. The Officer shall diligently perform such duties and have such
responsibilities as the Board may establish from time to time, and the Officer
shall report to the Board.

 

1



--------------------------------------------------------------------------------

(b) Term. Unless terminated at an earlier date in accordance with Section 4
hereof, the term of the Officer’s employment with the Company under the Original
Agreement and continuing under this Agreement shall be for a term commencing on
the Original Effective Date and ending on the second anniversary of the Original
Effective Date (the “Initial Term”). Thereafter, unless terminated at an earlier
date in accordance with Section 4 hereof, the Initial Term and each Additional
Term shall be automatically extended for successive two-year periods (each, an
“Additional Term”), in each case, commencing upon the expiration of the Initial
Term or the then current Additional Term, unless at least 90 days prior to the
expiration of such term, either party gives written notice to the other party of
its intention not to extend the term of the Officer’s employment. The Company’s
delivery of a notice of its intention not to extend the term of the Officer’s
employment shall not be deemed to be an Involuntary Termination (as defined
below).

(c) Services. The Officer shall well and faithfully serve the Company, and shall
devote all of his business time and attention to the performance of the duties
of such employment and the advancement of the best interests of the Company and
shall not, directly or indirectly, render services to any other person or
organization for which the Officer receives compensation without the prior
written approval of the Company. The Officer hereby agrees to refrain from
engaging in any activity that does, shall or could reasonably be deemed to
conflict with the best interests of the Company. The Officer shall be entitled
to serve on a maximum of two other company boards of directors, provided those
companies are not competitors of the Company and the Company shall make
reasonable accommodation for travel and service in connection with these outside
boards of directors.

3. COMPENSATION AND OTHER BENEFITS

Subject to the provisions of this Agreement, including, without limitation, the
termination provisions contained in Section 4, the Company shall pay and provide
the following compensation and other benefits to the Officer as compensation for
all services rendered hereunder:

(a) Salary. The Company shall pay the Officer a base salary at the rate of
US$450,000.00 per annum (the “Salary”), payable to the Officer in accordance
with the standard payroll practices of the Company as are in effect from time to
time, less all such deductions or withholdings required by applicable law.
Annual increases in the Salary will be determined by the compensation committee
of the Board (the “Committee”) in accordance with the Committee’s policies and
procedures.

(b) Bonuses.

(i) Annual Incentive. The Officer shall be eligible to earn an annual cash bonus
(the “Annual Incentive”). The Annual Incentive shall be 100% of the Officer’s
Salary. The Officer’s Annual Incentive shall be payable upon achievement of
performance goals set by the Committee, after consultation with the Officer, and
ratified by the Board. The actual bonus paid may be higher or lower than the
Annual Incentive for over- or under-achievement of the Officer’s performance
goals, as determined by the Committee. Any Annual Incentive earned by the
Officer shall be shall be paid in accordance with the terms of the applicable
plans and policies of the Company following the determination by the Committee
of the extent of achievement of the applicable performance goals, but in any
event no earlier than January 1 or later than March 15 of the year following the
applicable plan year. The amount of the Annual Incentive in respect of the 2006
plan year shall be pro-rated to reflect the number of days the Officer was
actually employed with the Company during the 2006 plan year following the
Effective Date.

(ii) Performance Bonus. The Officer shall be paid an additional, one-time cash
bonus (the “Performance Bonus”) in an amount equal to US$900,000 on the earlier
of (A) June 30, 2009 or (B) the date (but not before January 1, 2009) which is
six months after a closing of

 

2



--------------------------------------------------------------------------------

the first to occur of a “Change of Control” or the Company’s “First Public
Offering” (as such terms are defined in that certain Second Amended and Restated
Securityholders’ Agreement dated as of October 6, 2004, among MagnaChip
Semiconductor LLC and the other signatories thereto, as amended from time to
time), provided the Officer remains in continuous employment with the Company
through the applicable date.

(c) Benefits. The Officer shall be eligible to participate in or purchase as
necessary and be reimbursed for medical, disability and life insurance plans and
to receive other benefits applicable to senior officers of the Company generally
in accordance with the terms of such plans as are in effect from time to time.
In addition, the Company shall pay for the cost of housing accommodations and
expenses related thereto in accordance with the policies currently applicable to
senior executive officers of the Company and as set forth on Schedule A attached
hereto (the “Housing Accommodation”), and except as otherwise provided in
Section 4, during the term of this Agreement, the Officer shall be entitled to
the expatriate, repatriation, and international service benefits that are
described in Schedule A. Any reimbursement or in-kind benefit the Officer is
entitled to receive pursuant to Schedule A shall (A) be paid no later than the
last day of the Officer’s taxable year following the taxable year in which the
expense was incurred, (B) not be affected by the amount of expenses eligible for
reimbursement or in-kind benefits provided in any other taxable year, and
(C) not be subject to liquidation or exchange for another benefit.

(d) Expenses. The Company shall pay or reimburse the Officer for all reasonable
out-of-pocket expenses incurred by the Officer in connection with his employment
hereunder upon submission of appropriate documentation or receipts in accordance
with the policies and procedures of the Company as are in effect from time to
time. Any reimbursement or expense payment the Officer is entitled to receive
pursuant to this Section 3(d) shall (i) be paid no later than the last day of
the Officer’s taxable year following the taxable year in which the expense was
incurred, (ii) not be affected by the amount of expenses eligible for
reimbursement or payment in any other taxable year and (iii) not be subject to
liquidation or exchange for another benefit.

(e) Vacation. The Officer shall be entitled to annual vacation of three calendar
weeks per year.

(f) Equity.

(i) Upon the Effective Date, the Officer shall be granted options to purchase
800,000 restricted Common Units (the “Options”) of MagnaChip Semiconductor LLC,
a Delaware limited liability company (“MagnaChip LLC”), at a purchase price
equal to US$1.02 per Common Unit. The Options, and the restricted Common Units
issued upon the exercise of the Options (the “Restricted Units”), shall be
subject to restrictions contained in the MagnaChip Semiconductor LLC California
Equity Incentive Plan (as the same may be amended from time to time, the
“Incentive Plan”).

(ii) The Options and the Restricted Units shall be subject to forfeiture or to
repurchase by the Company upon the Officer’s termination of service in
accordance with the terms of the Incentive Plan, but, generally, upon the
Officer’s termination of service (other than for Cause) (1) unvested Options
shall be subject to repurchase by the Company at a repurchase price of US$1.02
per Option and (2) vested Options and Restricted Units shall be subject to
repurchase by the Company at a repurchase price equal to fair market value, as
determined by the Board of Directors of MagnaChip LLC in good faith at the time
of the repurchase. Upon a termination of service for Cause, the unvested and
vested Options and Restricted Units shall be subject to repurchase by the
Company at a repurchase price of US$1.02 per Option or Restricted Unit, as the
case may be. The Options shall vest in accordance with the schedule set forth in
the Incentive Plan, but generally 25% of the Options shall be scheduled to vest
on the first anniversary of the date hereof and an additional 6.25% of the
Options shall be scheduled to vest each calendar quarter thereafter. On any
scheduled vesting date, the Options shall vest only if the Officer is still
employed by the Company (except as otherwise provided in this Agreement).

 

3



--------------------------------------------------------------------------------

4. TERMINATION OF EMPLOYMENT

Subject to the notice and other provisions of this Section 4, the Company shall
have the right to terminate the Officer’s employment hereunder, at any time for
any reason or for no stated reason, and the Officer shall have the right to
resign, at any time for any reason or for no stated reason.

(a) Termination for Cause or Resignation.

(i) If, prior to the expiration of the Initial Term or any Additional Term, the
Officer’s employment is terminated by the Company for “Cause” (as hereinafter
defined) or if the Officer resigns for any reason other than Good Reason (as
hereinafter defined) from his employment hereunder, the Officer shall be paid
all accrued but unpaid Salary, vacation, expense reimbursements, and other
benefits due to the Officer through his termination date under any
Company-provided or paid plans, policies and arrangements, in accordance with
their terms. Except to the extent required by the terms of the benefits provided
under Section 3(f) or applicable law, the Officer shall have no right under this
Agreement or otherwise to receive any other compensation or to participate in
any other plan, program or arrangement after such termination or resignation of
employment with respect to the year of such termination or resignation and later
years. The treatment of any outstanding Options held by the Officer as of the
date of the termination shall be governed by the agreements and equity incentive
plans pursuant to which the Options were granted.

(ii) Termination for “Cause” shall mean a termination of the Officer’s
employment with the Company because of (A) a failure by the Officer to
substantially perform the Officer’s customary duties with the Company in the
ordinary course (other than such failure resulting from the Officer’s incapacity
due to physical or mental illness or any such actual or anticipated failure
after the Officer provides written notification to the Company of resignation of
employment for Good Reason under this Agreement) that, if susceptible to cure,
has not been cured as determined by the Company within 30 days after a written
demand for substantial performance is delivered to the Officer by the Company,
which demand specifically identifies the manner in which the Company believes
that the Officer has not substantially performed the Officer’s duties; (B) the
Officer’s gross negligence, intentional misconduct or material fraud in the
performance of his employment; (C) the Officer’s conviction of, or plea of nolo
contendere to, a felony or to a crime involving fraud or dishonesty; (D) a
judicial determination that the Officer committed fraud or dishonesty against
any natural person, firm, partnership, limited liability company, association,
corporation, company, trust, business trust, governmental authority or other
entity (each, a “Person”); or (E) the Officer’s material violation of this
Agreement or of one or more of the Company’s material policies applicable to the
Officer’s employment as may be in effect from time to time.

(iii) Termination of the Officer’s employment for Cause shall be communicated by
delivery to the Officer of a written notice from the Company stating that the
Officer will be terminated for Cause, specifying the particulars thereof and the
effective date of such termination. The date of a resignation other than for
Good Reason by the Officer shall be the date specified in a written notice of
resignation from the Officer to the Company provided that the Officer shall
provide at least 30 days’ advance written notice of his resignation other than
for Good Reason.

 

4



--------------------------------------------------------------------------------

(b) Involuntary Termination.

(i) If, prior to the expiration of the Initial Term or any Additional Term, the
Company terminates the Officer’s employment for any reason other than
Disability, death or Cause or if the Officer resigns from his employment for
Good Reason (such termination or resignation being hereinafter referred to as an
“Involuntary Termination”), the Officer shall be entitled to (A) payment of his
Salary and vacation accrued up to and including the date of the Involuntary
Termination, (B) payment of any unreimbursed expenses and (C) severance (the
“Severance”), consisting of the following:

If the Involuntary Termination is not in connection with a Change of Control
then:

(1) Provided that the Officer has not become entitled to the Performance Bonus
on or prior to the date of the Involuntary Termination, the Company shall pay to
the Officer an amount equal to twelve months of Salary at the monthly rate in
effect on the date of the Involuntary Termination. Such amount shall be paid
over a period of twelve months, which, subject to Section 4(f), shall be payable
to the Officer in accordance with the Company’s normal payroll schedule as in
effect on the date of the Involuntary Termination, commencing with the first
payroll date occurring at least thirty (30) days following the date of the
Involuntary Termination. The Company and the Officer agree that for purposes of
Section 409A of the Code, the payments pursuant to this Section shall be treated
as a right to a series of separate payments.

(2) The Company shall pay to the Officer the Annual Incentive for the year in
which the Involuntary Termination occurs. Such amount shall be paid in
accordance with the terms of the applicable plans and policies of the Company
following the determination by the Committee of the extent of achievement of the
applicable performance objectives, but in any event no earlier than January 1 or
later than March 15 of the year following the applicable plan year.

(3) The Officer shall receive 12 months’ accelerated vesting with respect to the
Officer’s outstanding equity awards and a 12-month post-termination equity award
exercise period.

(4) The Company shall continue to provide the “Enumerated Benefits” to the
Officer and his eligible dependents for a period of twelve (12) months
commencing on the date of the Involuntary Termination. To the extent that all or
any portion of the Company’s payment of the cost of the Enumerated Benefits
would be for a type of benefit or exceed an amount for which, or continue for a
period of time in excess of which, such Enumerated Benefits would qualify for an
exemption from treatment as a deferral of compensation within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Internal Revenue
Code (the “Section 409A Regulations”), the Company shall, for the duration of
the twelve month period, pay for the Enumerated Benefits in an amount not to
exceed US$600,000 per calendar year or any portion thereof. The amount of the
Enumerate Benefits furnished in any taxable year of the Officer shall not affect
the amount of Enumerated Benefits furnished by the Company in any other taxable
year of the Officer. Any right of the Officer to Enumerated Benefits shall not
be subject to liquidation or exchange for another benefit. Any reimbursement for
Enumerated Benefits to which the Officer is entitled shall be paid no later than
the last day of the Officer’s taxable year following the taxable year in which
the Officer’s expense for the Enumerated Benefits was incurred. The “Enumerated
Benefits” shall consist of medical benefits, tax equalization (taking into
account only U.S. federal taxes), tax preparation services, international health
insurance, home leave flights, company-paid housing and a driver.

If the Involuntary Termination is in connection with a Change of Control then:

(1) Provided that the Officer has not become entitled to the Performance Bonus
on or prior to the date of the Involuntary Termination, the Company shall pay

 

5



--------------------------------------------------------------------------------

to the Officer an amount equal to twenty-four months of Salary at the monthly
rate in effect on the date of the Involuntary Termination. Such amount shall be
paid over a period of twenty-four months, which, subject to Section 4(f), shall
be payable to the Officer in accordance with the Company’s normal payroll
schedule as in effect on the date of the Involuntary Termination, commencing
with the first payroll date occurring at least thirty (30) days following the
date of the Involuntary Termination. The Company and the Officer agree that for
purposes of Section 409A of the Code, the payments pursuant to this Section
shall be treated as a right to a series of separate payments.

(2) The Company shall pay to the Officer the Annual Incentive for the year in
which the Involuntary Termination occurs. Such amount shall be paid in
accordance with the terms of the applicable plans and policies of the Company
following the determination by the Committee of the extent of achievement of the
applicable performance objectives, but in any event no earlier than January 1 or
later than March 15 of the year following the applicable plan year.

(3) The Officer shall receive 24 months’ accelerated vesting with respect to the
Officer’s outstanding equity awards and a 12 month post-termination equity award
exercise period.

(4) The Company shall continue to provide the Enumerated Benefits to the Officer
and his eligible dependents for a period of twenty-four (24) months commencing
on the date of the Involuntary Termination. To the extent that all or any
portion of the Company’s payment of the cost of the Enumerated Benefits would be
for a type of benefit or exceed an amount for which, or continue for a period of
time in excess of which, such Enumerated Benefits would qualify for an exemption
from treatment as a deferral of compensation within the meaning of the
Section 409A Regulations, the Company shall, for the duration of the twenty-four
month period, pay for the Enumerated Benefits in an amount not to exceed
US$600,000 per calendar year or any portion thereof. The amount of the Enumerate
Benefits furnished in any taxable year of the Officer shall not affect the
amount of Enumerated Benefits furnished by the Company in any other taxable year
of the Officer. Any right of the Officer to Enumerated Benefits shall not be
subject to liquidation or exchange for another benefit. Any reimbursement for
Enumerated Benefits to which the Officer is entitled shall be paid no later than
the last day of the Officer’s taxable year following the taxable year in which
the Officer’s expense for the Enumerated Benefits was incurred.

The Severance payable to the Officer pursuant to this section shall be reduced
to the extent that the Company makes any severance payments pursuant to the
Korean Commercial Code or any other statute.

Without the prior consent of the Officer, neither the Company nor any affiliate
shall enter into a severance arrangement with any other officer of the Company
that provides such officer with severance payments and/or benefits greater than
those to which the Officer is entitled pursuant to this Agreement. In addition,
if the Company or any affiliate already has entered into such a severance
arrangement, the Officer shall be entitled to receive equivalent severance
payments and benefits.

For purposes of this Section 4(b)(i), an Involuntary Termination is “in
connection with a Change of Control” if the date of the Involuntary Termination
(or, if applicable, the commencement of the cure period that leads to the
Involuntary Termination) is within nine months following a Change of Control.

 

6



--------------------------------------------------------------------------------

(ii) Resignation for “Good Reason” shall mean resignation by the Officer because
of, unless the Officer otherwise consents in writing, one or more of the
following circumstances if and only if the Officer informs the Company in
writing within 30 days following its initial occurrence that one or more of such
circumstances has occurred and such circumstances have not, if susceptible to
cure, been cured as determined by the Company within 30 days after a written
demand for substantial performance is delivered to the Company by the Officer,
which demand specifically identifies the manner in which the Officer believes
that the Company has not performed its obligations:

(1) a reduction in the Officer’s base Salary or Annual Incentive target other
than a one-time reduction of not more than 10% that also is applied to
substantially all of the other Company executive officers;

(2) a material reduction in the kind or level of benefits and perquisites
(including office space and location) that the Officer is eligible to receive
other than a reduction that also is applied to substantially all other Company
executive officers;

(3) failure to provide, or any reduction in, the Housing Accommodation;

(4) the nature or status of the Officer’s authorities, duties or
responsibilities has been materially and adversely altered;

(5) the Company fails to initially appoint or, subject to the proviso contained
in Section 2(a), subsequently nominate the Officer to serve as a director as
required by this Agreement;

(6) the members of MagnaChip LLC have removed the Officer from the Board of
Directors of MagnaChip LLC, unless the Officer shall have been removed for
“cause” (as such term is defined in the Second Amended and Restated
Securityholders Agreement, dated October 6, 2004, among MagnaChip LLC and the
members of MagnaChip LLC); or

(7) the Officer has not been appointed chief executive officer of MagnaChip LLC
or any other affiliate of the Company immediately following an initial public
offering of the equity securities of such entity.

(iii) Resignation for Good Reason shall be communicated by delivery to the
Company of a written notice from the Officer stating that the Officer will be
resigning for Good Reason, specifying the particulars thereof and the effective
date of such resignation, which shall be a date no later than six months after
the first occurrence of the circumstance(s) constituting Good Reason. If the
Officer provides such written notice to the Company, the Company shall have 30
days from the date of receipt of such notice to effect a cure of the material
breach described therein and, upon cure thereof by the Company, such material
breach shall no longer constitute Good Reason for purposes of this Agreement.

(iv) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Officer. The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Officer to the Company; provided, however, that no such
written notice shall be effective unless the cure period specified in
Section 4(b)(ii) above has expired without the Company having corrected the
event or events subject to cure.

(c) Termination Due to Disability. In the event of the Officer’s Disability, the
Company shall be entitled to terminate his employment. In the case that the
Company terminates the Officer’s employment due to Disability, the Officer shall
be entitled to (i) payment of his Salary and

 

7



--------------------------------------------------------------------------------

accrued vacation up to and including the date of termination, (ii) payment of
any unpaid expense reimbursements, (iii) payment of the Annual Incentive, in a
prorated amount based on the number of days the Officer was actually employed
during the applicable plan year, based on actual performance objectives
satisfied by the Company, and payable in a lump sum payment in accordance with
the terms of the applicable plans and policies of the Company following the
determination by the Committee of the extent of achievement of the applicable
performance objectives, but in any event, no earlier than January 1 or later
than Marcy 15 of the year following the applicable plan year, and (iv) other
benefits due to the Officer through his termination date under any
Company-provided or paid plans, policies and arrangements, in accordance with
their terms. As used herein, the term “Disability” shall mean that the Company
determines that due to physical or mental illness or incapacity, whether total
or partial, the Officer is substantially unable to perform his duties hereunder
for a period of 180 consecutive days or shorter periods aggregating 180 days
during any period of 365 consecutive days. The Officer shall permit a licensed
physician agreed to by the Company and the Officer (or, in the event that the
Company and the Officer cannot agree, by a licensed physician agreed upon by a
physician selected by the Company and a physician selected by the Officer) to
examine the Officer from time to time prior to the Officer’s being determined to
be Disabled, as reasonably requested by the Company, to determine whether the
Officer has suffered a Disability hereunder.

(d) Death. In the event of the Officer’s death while employed by the Company,
the Officer’s estate or named beneficiary shall be entitled to (i) payment of
his Salary and accrued vacation up to and including the date of termination
(ii) payment of any unpaid expense reimbursements, (iii) payment of the Annual
Incentive, in a prorated amount based on the number of days the Officer was
actually employed during the applicable plan year, based on actual performance
objectives satisfied by the Company, and payable in a lump sum payment in
accordance with the terms of the applicable plans and policies of the Company
following the determination by the Committee of the extent of achievement of the
applicable performance objectives, but in any event, no earlier than January 1
or later than March 15 of the year following the applicable plan year, and
(iv) other benefits due to the Officer through his termination date under any
Company-provided or paid plans, policies and arrangements, in accordance with
their terms.

(e) Parachutes. Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any payments or benefits received or to be received
by the Officer in connection with the Officer’s employment with the Company (or
termination thereof) would subject the Officer to the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), and if the net-after tax amount (taking into account all applicable taxes
payable by the Officer, including without limitation any Excise Tax) that the
Officer would receive with respect to such payments or benefits does not exceed
the net-after tax amount the Officer would receive if the amount of such
payments and benefits were reduced to the maximum amount which could otherwise
be payable to the Officer without the imposition of the Excise Tax, then, only
the to the extent necessary to eliminate the imposition of the Excise Tax, such
payments and benefits shall be reduced.

(f) Compliance with Section 409A. Notwithstanding anything set forth herein to
the contrary, no amount payable pursuant to this Agreement on account of the
Officer’s termination of employment with the Company which constitutes a
“deferral of compensation” within the meaning of the Section 409A Regulations
shall be paid unless and until the Officer has incurred a “separation from
service” within the meaning of the Section 409A Regulations. Furthermore, to the
extent that the Officer is a “specified employee” within the meaning of the
Section 409A Regulations as of the date of the Officer’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of the Officer’s separation from service shall paid to the Officer
before the date (the “Delayed Payment Date”) which is first day of the seventh
month after the date of the Officer’s separation from service or, if earlier,
the date of the Officer’s death following such separation from service. All such
amounts that would, but for this Section, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.

 

8



--------------------------------------------------------------------------------

5. COVENANTS

(a) Confidential Information. As an officer of the Company, the Officer
acknowledges that he has had and will have access to confidential or proprietary
information or both relating to the business of, or belonging to, the Company or
any affiliates or third parties including, but not limited to, proprietary or
confidential information, technical data, trade secrets, or know-how in respect
of research, product plans, products, services, customer lists, customers,
markets, computer software (including object code and source code), data and
databases, outcomes research, documentation, instructional material,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware, configuration information, models, manufacturing
processes, sales information, cost information, business plans, business
opportunities, marketing, finances or other business information disclosed to
the Officer in any manner including by drawings or observations of parts or
equipment, etc., all of which have substantial value to the Company
(collectively, “Confidential Information”).

(i) The Officer agrees that while employed with the Company and after the
termination of the Officer’s employment for any reason, the Officer shall not:
(A) use any Confidential Information except in the course of his employment by
the Company; or (B) disclose any Confidential Information to any other person or
entity, except to personnel of the Company utilizing it in the course of their
employment by the Company or to persons identified to the Officer in writing by
the Company, without the prior written consent of the Company.

(ii) While the Officer is employed with the Company and after the termination of
the Officer’s employment for any reason, the Officer shall respect and adhere to
any non-disclosure, confidentiality or similar agreements to which the Company
or any of its affiliates are, or during the period of the Officer’s employment
by the Company, become, a party or subject. Upon the request of the Officer, the
Company shall disclose to the Officer any such agreements to which it is a party
or is subject.

(iii) The Officer hereby confirms that all Confidential Information and “Company
Materials” (as hereinafter defined) are and shall remain the exclusive property
of the Company. Immediately upon the termination of the Officer’s employment for
any reason, or during the Officer’s employment with the Company upon the request
of the Company, the Officer shall return all Company Materials, or any
reproduction of such materials, apparatus, equipment and other physical
property. For purposes of this Agreement, “Company Materials” are documents or
other media or tangible items that contain or embody Confidential Information or
any other information concerning the business, operations or plans of the
Company or its affiliates, whether such documents have been prepared by the
Officer or others.

(b) Disclosure of Previously Acquired Information to Company. The Officer hereby
agrees not to disclose to the Company, and not to induce the Company to utilize,
any proprietary information or trade secrets of any other party that are in his
possession, unless and to the extent that he has authority to do so.

(c) Non-Competition. While the Officer is employed by the Company and for a
two-year period thereafter, the Officer (and any entity or business in which the
Officer or any affiliate of the Officer has any direct or indirect ownership or
financial interest) shall not, except with the prior written consent of the
Board of Directors, directly or indirectly, own any interest in, operate, join,
control or participate as a partner, director, principal, officer, or agent of,
enter into any employment of, act as a consultant to, or perform any services
for, any business which at any time during such period is in competition with
any material business in which the Company, or any of its affiliates, has taken
substantial steps to engage or is engaged on or prior to the termination of
Officer’s employment by the Company, anywhere in the world. This provision shall
not be construed to prohibit the ownership by the Officer of less than 2% of any
class of securities of any corporation, so long as he remains a passive investor
in such entity

 

9



--------------------------------------------------------------------------------

(d) No Solicitation. While the Officer is employed by the Company and for a
three-year period thereafter, the Officer shall not, directly or indirectly, for
the Officer’s own account or for the account of any other Person (i) solicit,
employ, retain as a consultant, interfere with or attempt to entice away from
the Company or any of its affiliates, or any successor to any of the foregoing,
any individual who is, has agreed to be or within one year of such solicitation,
employment, retention, interference or enticement has been, employed or retained
by the Company or any of its subsidiaries or any successor to any of the
foregoing and who had frequent contact with the Officer during the Officer’s
employment (provided, however, it shall not be a violation of this provision if
the Officer solicits or employs his administrative assistant) or (ii) solicit or
attempt to solicit the trade of any Person which, at the time of such
solicitation, is a significant customer of the Company or its affiliates, or any
successor to any of the foregoing, or which the Company or its affiliates, or
any successor to any of the foregoing, is undertaking reasonable steps to
procure as a customer at the time of or immediately preceding the termination of
Officer’s employment by the Company and which the Company reasonably believes
could become a significant customer (provided, however, that this limitation
shall only apply to any product or service which is in competition with a
product or service of the Company or its affiliates).

(e) Non-Disparagement. The Officer and the Company agree that at any time during
his employment with the Company or at any time thereafter, neither the Company
nor the Officer shall make, or cause or assist any other person to make, any
statement or other communication which impugns or attacks, or is otherwise
critical of, the reputation, business or character of the other, any subsidiary
or any of their respective officers, directors, employees, products or services.
The foregoing restrictions shall not apply to any statements that are made
truthfully in response to a subpoena or other compulsory legal process.

(f) Enforcement. The Officer hereby acknowledges that he has carefully reviewed
the provisions of this Agreement and agrees that the provisions are fair and
equitable. However, in light of the possibility of differing interpretations of
law and change in circumstances, the parties hereto agree that if any one or
more of the provisions of this Agreement is determined by a court of competent
jurisdiction to be invalid, void or unenforceable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable or enforceable under such circumstances shall be
substituted for the stated period, scope or area.

6. GENERAL PROVISIONS

(a) Tax Withholding. All amounts paid to Officer hereunder shall be subject to
all applicable wage withholding.

(b) Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, or certified mail, return receipt requested, or
(if to the Company) by telex or facsimile, in any case delivered to the
applicable address set forth below:

 

(i)   To the Company:    MagnaChip Semiconductor, Ltd.      891 Daechi-dong,
Gangnam-gu      Seoul 135-738 Korea      Facsimile No: +82-2-6903-3898     
Attn: General Counsel   With a copy to:    Court Square Capital Partners     
Park Avenue Plaza, 34th Floor      55 East 52nd Street      New York, NY 10055
USA      Facsimile No: +1-212-752-6184      Attn: David Thomas

 

10



--------------------------------------------------------------------------------

     and      Francisco Partners, L.P.      One Letterman Drive      Building C,
Suite 410      San Francisco, CA 94129 USA      Facsimile No.: +1-415-418-2999  
   Attn: Dipanjan Deb      and      DLA Piper US LLP      2000 University Avenue
     East Palo Alto, CA 94303      Facsimile No.: +1-650-833-2001      Attn:
Micheal Reagan, Esq. (ii)   To the Officer:    at the last known residential
address.

or to such other persons or other addresses as either party may specify to the
other in writing.

(c) Assignment; Assumption of Agreement. This Agreement shall be binding upon
and inure to the benefit of (i) the heirs, executors, and legal representatives
of the Officer upon the Officer’s death, and (ii) any successor of the Company.
Any such successor of the Company shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. For this purpose,
“successor” means (i) any person, firm, corporation, or other business entity
which at any time, whether by purchase, merger, or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company or (ii) any corporation or business entity which is an affiliate of the
Company and which expressly assumes the Company’s obligations hereunder in
writing. None of the rights of the Officer to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance, or other disposition of the Officer’s right to
compensation or other benefits will be null and void.

(d) Amendment. No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, modification, waiver or discharge is agreed
to in writing and signed by the parties. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

(e) Severability. If any term or provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

(f) Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware and venue shall be
Wilmington, Delaware.

(g) Relocation Expenses. The Company shall reimburse the Officer up to
US$200,000 for reasonable relocation expenses incurred by him in connection with
his relocation to Korea.

 

11



--------------------------------------------------------------------------------

(h) Entire Agreement. This Agreement, the Incentive Plan and the award
agreements thereunder evidencing the equity awards granted in accordance with
this Agreement, contain the entire agreement of the Officer, the Company and any
predecessors or affiliates thereof with respect to the subject matter hereof and
all prior agreements and negotiations are superseded hereby as of the date of
this Agreement.

(i) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.

(j) Acknowledgment Regarding Section 409A. The Company intends that income
provided to the Officer pursuant to this Agreement will not be subject to
taxation under Section 409A of the Code. The provisions of this Agreement shall
be interpreted and construed in favor of satisfying any applicable requirements
of Section 409A of the Code. However, the Company does not guarantee any
particular tax effect for income provided to the Officer pursuant to this
Agreement. In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to the
Officer, the Company shall not be responsible for the payment of any applicable
taxes incurred by the Employee on compensation paid or provided to the Employee
pursuant to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and year first written above.

 

MAGNACHIP SEMICONDUCTOR, LTD. By:   /s/ Dipanjan Deb   Name: Dipanjan Deb  
Title: Director

 

OFFICER /s/ Sang Park Sang Park

 

12